279 S.W.2d 344 (1955)
Stella PAIGE, Appellant,
v.
The STATE of Texas, Appellee.
No. 27625.
Court of Criminal Appeals of Texas.
May 25, 1955.
No attorney on appeal for appellant.
Dan Walton, Dist. Atty., Eugene Grady, Jr., Asst. Dist. Atty., Thomas D. White, Asst. Dist. Atty., Houston, Leon Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for the unlawful possession of a narcotic drug, to-wit, heroin; the punishment, ten years in the penitentiary.
The testimony of two police officers of the City of Houston showed that as they entered a residence they saw appellant jump from a chair in which she was sitting and run into the bathroom. Officer Free testified that while appellant was running he saw a red-colored bottle in her left hand, and that he followed her into the bathroom where he saw her place her left hand in the bowl part of a commode and at the same time attempt to flush the commode with her right hand. Officer Free further testified that he immediately reached into the commode and drew out a red bottle that appeared to be the same bottle he saw in appellant's hand; and that the bottle retrieved from the commode contained thirty capsules.
It was further shown by a chemist, whose qualifications were admitted, that each of the thirty capsules which were properly identified contained heroin.
Appellant, while testifying in her own behalf, denied having possession of the red bottle and the heroin at any time, and further stated that she did not reside in the house searched but was a guest and had been there only a brief time when the officers arrived.
The jury resolved the issue of fact against appellant and we find the evidence sufficient to support their verdict.
Appellant's objections to the evidence concerning the search and the introduction into evidence of the results thereof are without merit because by her own testimony she was only a guest in the residence searched. The right to object that a search was illegal is a privilege to be exercised only by one in lawful possession of the premises searched. Booth v. State, 110 Tex. Crim. 548, 9 S.W.2d 1032; Cobb v. State, 118 Tex. Crim. 214, 42 S.W.2d 1028; Stephenson v. State, 120 Tex. Crim. 265, 46 S.W.2d 978; Bickham v. State, 126 Tex. Cr.R. 511, 72 S.W.2d 1095; Taylor v. State, 132 Tex. Crim. 617, 106 S.W.2d 1056; *345 Phariss v. State, 137 Tex. Crim. 469, 131 S.W.2d 965; Scobey v. State, 145 Tex. Cr.R. 481, 169 S.W.2d 185.
The judgment is affirmed.
Opinion approved by the Court.